Opinion by
President Judge Crumlish, Jr.,
Ernest Gallo appeals an Unemployment Compensation Board of Review order which upheld a referees elimination of his benefits due to a pension offset. Section 404(d)(iii) of the Unemployment Compensation Law.1 We affirm.
Gallo was last employed by the Police Health Administration and received benefits of $214 per week. He now receives a monthly pension of $648, for his prior employment as a policeman for the City of Philadelphia, and monthly Social Security benefits of $439, totaling $1,087. The referee concluded that Gallos weekly benefits were totally offset by the weekly prorata share of his monthly pension and Social Security benefits.
*473Gallo contends that his unemployment compensation benefits should not be offset by the pension payments because they are received for work unrelated to his unemployment compensation claim. He asserts that these payments are not for “previous work” under Section 804(d)(iii). We disagree.
We conclude that the Boards offset of Gallos pension payments was proper. The language of the statute is clear on its face and applies to “previous work” without any modifier. Thus, we interpret the plain, unambiguous meaning of “previous work” to encompass any past employment. Section 1921(b) of the Statutory Construction Act of 1972;2 see Black v. Billy Penn Corp., 72 Pa. Commonwealth Ct. 628, 457 A.2d 192 (1983). We have consistently held that both Social Security benefits and pension benefits paid by an employer are to be offset against unemployment compensation benefits. See Sanders v. Unemployment Compensation Board of Review, 86 Pa. Commonwealth Ct. 1, 482 A.2d 1371 (1984), and Unemployment Compensation Board of Review v. Leib, 20 Pa. Commonwealth Ct. 206, 340 A.2d 927 (1975).3
We also reject Gallos contention that the return of his pension contribution is not income but, rather, is analogous to withdrawals from a savings account. See Bonnani v. Unemployment Compensation Board of Review, 22 Pa. Commonwealth Ct. 515, 349 A.2d 498 (1975), and the cases cited therein.
*474The decision is affirmed.
Order
The Unemployment Compensation Board of Review order, No. B-232241 dated July 5, 1984, is affirmed.

 Act of December 5, . 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §804(d)(iii). Section 404(d)(iii) pertinently provides:
(d) . . . [E]ach eligible employe who is unemployed . . . shall be paid . . . compensation in an amount equal to his weekly benefit rate less . . . (iii) an amount equal to the amount of a governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment which is based on the previous work of such individual.
(Emphasis added.)


 1 Pa. C. S. § 1921(b).


 We also reject Gallos contention that the construction given to Section 404(d)(iii) is overly broad and inequitable to former police who contribute to statutorily mandated pension plans. One purpose of the Act is to eliminate payment of duplicative, windfall unemployment benefits to those who already receive adequate wage replacement income. Latella v. Unemployment Compensation Board of Review, 74 Pa. Commonwealth Ct. 14, 459 A.2d 464 (1983).